Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 11, and 21 is the inclusion of the limitation, "determining the one or more received signal strength indications comprises determining at least one received signal strength indication for a communication channel of the client device in response to detecting a change in a transmission rate or a modulation scheme of an access point included in the wireless network ... determining, based on the predicted characteristics of the data model, a first measure of stability of a data connection between the access point of the wireless network and the client device, the first measure of stability indicating a duration of the data connection; and adjusting, based on the configuration setting for the client device, a parameter of a first association process between the client device and the access point to increase the first measure of stability of the data connection" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11, and 21.
Altman (US 2020/0204484) discloses “the device 110 may use Artificial Intelligence (AI) and/or Machine Learning (ML) and/or deep learning to learn the right, or optimal, or sufficient, or good enough performance splitting for relevant end nodes over several such bonded connections” (¶ [0044]) and “When transmitting, the lower quality base data-slice may be transmitted using the more rugged connection or link or modem or transceiver (e.g., more reliable, less error rate, less jittery behavior in any or all of the performance parameters, or any other method to describe or predict such reliability or performance) at that point in time; and the other data slice, or data slices, may be transmitted on or via the other link(s) or connection(s) or modem(s) or transceiver(s)” (¶ [0062]).
Cioffi et al. (US 2020/0280863) discloses “ESM method presented herein learn and exploit near-ergodicity or consistent use patterns to improve connection stability and efficiency in use of time, spectrum, and space” (¶ [0046]) and “he channel-gains' probability distributions, pgu, maps into an ergodic-average MCS 830, which in turn may be used by logistic regression processor 820, e.g., to determine if the radio node's MCS choices are consistent with the QoE of the user. In embodiments, other machine-learning algorithms, such as generalized linear model, gradient boosting method, or hidden Markov model may be used in lieu of logistic regression” (¶ [0191]).
Sze et al. (US 2020/0236043) discloses “If there are network characteristic monitoring units at both the receiver 704 and the transmitter 708, these network characteristics monitoring units may be configured to share their derived statistics in real-time or at pre-determined intervals over one or more of the connections 706” (¶ [0244]) and “The gateways may have been sold (or guaranteed) different levels of connection reliability” (¶ [0284]).
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-6, 10, 12-17, and 22 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466